Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed August 16, 2021. 

Amendments
           Applicant's response and amendments, filed August 16, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-12, 25, and 29, and amended Claims 1, 15, 17, 19, and 21.
	Claims 13-24, 26-28, and 30 are pending. 

Claim Objections
1. 	Claim 26 is objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m). See Claims 13, 15, 16, 17, and 19, for example.
	Appropriate correction is required. 

2. 	Claim 30 is objected to because of the following informalities: Applicant is advised to recite claims with proper claim dependency. 
Appropriate correction is required. 

Priority
This application is a 371 of PCT/US2018/022996 filed March 16, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/472,892 filed on March 17, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

	Election/Restrictions

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

3. 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I, claim(s) 13-14, drawn to an expression cassette comprising, in 5’ to 3’ order, SEQ ID NO’s 1, 3, 5, 6, 7, 8, and 9, a recombinant virus comprising said expression cassette, and a method for the treatment of disease in a mammal comprising the step of administering said recombinant virus to said mammal.
Group II, claim(s) 15-16, drawn to an expression cassette comprising, in 5’ to 3’ order, SEQ ID NO’s 1, 4, 12, 16, 17, and 9, a recombinant virus comprising said expression cassette, and a method for the treatment of disease in a mammal comprising the step of administering said recombinant virus to said mammal.
Group III, claim(s) 17-18, drawn to an expression cassette comprising, in 5’ to 3’ order, SEQ ID NO’s 1, 96, 12, 7, 17, and 20, a recombinant virus comprising said expression cassette, and a method for the treatment of disease in a mammal comprising the step of administering said recombinant virus to said mammal.
Group IV, claim(s) 19-20, drawn to an expression cassette comprising, in 5’ to 3’ order, SEQ ID NO’s 1, 4, 18, 19, 13, 8, and 20, a recombinant virus comprising said expression cassette, and a method for the treatment of disease in a mammal comprising the step of administering said recombinant virus to said mammal.
Group V, claim(s) 26, drawn to a method for expressing a transgene in a mammalian cell, the method comprising the step of contacting the mammalian cell with a recombinant virus comprising an expression cassette comprising, in 5’ to 3’ order, SEQ ID NO’s 2, 21, 22, 23, 25, and 26.

	Claim 21 links Groups I-IV.
The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), Claim 21.
Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are 
Applicant(s) are advised that if any claim(s) including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP §804.01.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention a priori because the groups do not share the same or corresponding technical feature because each expression cassette encodes distinctly different expression regulatory element combination/subcombination, wherein each element has a distinctly different SEQ ID NO’s, respectively. See Figure 1, for example.

4. 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
	i) alternative polypeptide encoded in the expression cassette(s), as recited generically in Claims 13, 15, 17, 19, and 26, and specific embodiments disclosed in the specification, e.g. [0019, 46, 113]; 
	ii) alternative viral vectors, as recited generically in Claim 21, and specific embodiments disclosed in the specification, e.g. [00128]; and 
	iii) alternative disease/disorder to be treated, as recited generically in Claim 27, and specific embodiments disclosed in the specification, e.g. [0043].
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 13, 15, 17, 19, 21, and 26-27.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633